Title: Vestry Elections in Truro and Fairfax Parishes, 22–25 July 1765
From: Washington, George
To: 



[22–25 July 1765]



Vestry chosen for Truro Parish
Vestry chosen for Fairfax Parish


22d July 1765. with the number of Votes for each
25th July 1765 with the number of votes for each


Colo. Geo. Mason
282
Colo. [John] West
309


Captn Edwd Payne
277
Mr William Payne
289


Colo. Geo: Washington
259
Mr William Adams
250


Captn John Posey
259
Captn John Dalton
247


Captn Danl McCarty
246
Mr Thos Wren
237


Colo. Geo. Wm Fairfax
235
Mr Edward Dulan
228


Mr Alexander Henderson
231
Majr Chs Broadwater
225


Mr William Gardner
218
Mr Richard Sanford
225


Mr Tomison Ellzey
209
Mr Daniel French
216


Mr Thos Wither’s Coffer
189
Mr Edward Blackburn
210


Mr William Lynton
173
Mr Thos Shaw
209


Mr Thomas Ford
170
Mr Townshend Dade
205


Mr Henry Boggess
168
Mr James Wren
205


Mr Joshua Ferguson
162
Mr Charles Alexander
204


Mr Edward Washington
154
Mr Robert Alexander
184


Mr George Simpson
153
Captn George Johnston
183


Majr Peter Wagener
146
Mr Sampson Darrel
151


Mr Benja. Grayson
139
Mr Benja. Sebastion
150


Mr William Baylis
86
Mr Presley Cox
85


whole number of Votes
3756
whole number of Votes
4012


12/3756/313 number of Voters
12/4012/334 number of Voters


15
41


36
52




4





